Exhibit 10.15

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT, dated as of             , 2003, is entered
into by and between STRATUS SERVICES GROUP, INC., a Delaware corporation, with
headquarters located at 500 Craig Road, Suite 201, Manalapan, New Jersey 07726
(the “Company”), and the undersigned (the “Buyer”).

 

WITNESSETH:

 

WHEREAS, the Buyer wishes to purchase from the Company, upon the terms and
subject to the conditions of this Agreement,             shares of Series E
Preferred Stock, having the rights, preferences and privileges set forth on
Schedule I attached hereto (the “Securities”);

 

WHEREAS, in order to induce the Buyer to purchase the Securities, the Company
desires to enter into this Agreement and make the representations, warranties
and covenants contained herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                      AGREEMENT TO PURCHASE.

 

a.                                       Purchase.  The undersigned hereby
agrees to purchase the Securities from the Company for an aggregate purchase
price of $                     .

 

b.                                       Form of Payment.  The Buyer shall pay
the purchase price for the Securities by wiring immediately available good funds
in United States Dollars to the Company.

 

2.  BUYER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION; INDEPENDENT
INVESTIGATION.

 

The Buyer represents and warrants to, and covenants and agrees with, the Company
as follows:

 

a.                                       The Buyer is purchasing the Securities
for its own account for investment only and not with a view towards the public
sale or distribution thereof and not with a view to or for sale in connection
with any distribution thereof;

 

b.                                       The Buyer is (i) an “accredited
investor” as that term is defined in Rule 501 of the General Rules and
Regulations under the Securities Act of 1933, as amended (the “1933 Act”) by
reason of Rule 501(a)(3), and (ii) experienced in making investments of the kind
described in this Agreement and the related documents, (iii) able, by reason of
the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the Shares;

 

c.                                       The Buyer understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and the
Buyer’s compliance with, the

 

--------------------------------------------------------------------------------


 

representations, warranties, agreements, acknowledgements and understandings of
the Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of the Buyer to acquire the Securities;

 

e.                                       The Buyer and its advisors, if any,
have been furnished with all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Securities which have been requested by the Buyer.  The Buyer and its advisors,
if any, have been afforded the opportunity to ask questions of the Company and
have received complete and satisfactory answers to any such inquiries.

 

f.                                         The Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities;

 

g.                                      This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable in accordance with its terms, subject
as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally.

 

3.                                      COMPANY REPRESENTATIONS, ETC.

 

The Company represents and warrants to the Buyer that:

 

a.                                       Concerning the Common Stock.  There are
no preemptive rights of any stockholder of the Company, as such, to acquire the
Company’s Common Stock.

 

b.                                       Reporting Company Status.  The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware, and has the requisite corporate power to own its
properties and to carry on its business as now being conducted.  The Company is
duly qualified as a foreign corporation to do business and is in good standing
in each jurisdiction where the nature of the business conducted or property
owned by it makes such qualification necessary other than those jurisdictions in
which the failure to so qualify would not have a material and adverse effect on
the business, operations, properties, prospects or condition (financial or
otherwise) of the Company.  The Company has registered its Common Stock pursuant
to Section 12 of the Securities Exchange Act of 1934, as amended (the “1934
Act”), and the Common Stock is listed and traded on the OTC Bulletin Board.

 

c.                                       Authorized Shares. The shares of Common
Stock issuable upon conversion of the Securities (the “Shares”) will be duly
authorized and, when issued to Buyer, will be duly and validly issued, fully
paid and non-assessable and will not subject the holder thereof to personal
liability by reason of being such holder.

 

d.                                       Securities Purchase Agreement.  This
Agreement and the transactions contemplated hereby, have been duly and validly
authorized by the Company, this Agreement has been duly executed and delivered
by the Company and is a valid and binding agreement of the Company enforceable
in accordance with its terms, subject as to enforceability to general principles
of equity and to bankruptcy, insolvency, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally.

 

e.                                       Non-contravention.  The execution and
delivery of this Agreement by the Company, the issuance of the Securities, and
the consummation by the Company of the other transactions contemplated by this
Agreement do not and will not conflict with or result in a breach by the Company
of any of the

 

2

--------------------------------------------------------------------------------


 

terms or provisions of, or constitute a default under (i) the articles of
incorporation or by-laws of the Company, (ii) any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company is a party
or by which it or any of its properties or assets are bound, (iii) to its
knowledge, any existing applicable law, rule, or regulation or any applicable
decree, judgment, or (iv) to its knowledge, order of any court, United States
federal or state regulatory body, administrative agency, or other governmental
body having jurisdiction over the Company or any of its properties or assets,
except such conflict, breach or default which would not have a material adverse
effect on the transactions contemplated herein. The Company is not in violation
of any material laws, governmental orders, rules, regulations or ordinances to
which its property, real, personal, mixed, tangible or intangible, or its
businesses related to such properties, are subject.

 

f.                                         Approvals.  No authorization,
approval or consent of any court, governmental body, regulatory agency,
self-regulatory organization, or stock exchange or market is required to be
obtained by the Company for the issuance and sale of the Securities to the Buyer
as contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained.

 

g.                                      SEC Documents, Financial Statements. 
The Common Stock of the Company is registered pursuant to Section 12(g) of the
1934 Act and the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act, including material filed pursuant to
Section 13(a) or 15(d), in addition to one or more registration statements and
amendments thereto heretofore filed by the Company with the SEC under the Act
(all of the foregoing including filings incorporated by reference therein being
referred to herein as the “SEC Documents”).  The Company, through its agent, has
delivered to the Buyer true and complete copies of the SEC Documents (except for
exhibits and incorporated documents).  The Company has not provided to the Buyer
any information which, according to applicable law, rule or regulation, should
have been disclosed publicly by the Company but which has not been so disclosed,
other than with respect to the transactions contemplated by this Agreement.

 

As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1933 Act or the 1934 Act as the case may
be and the rules and regulations of the SEC promulgated thereunder and other
federal, state and local laws, rules and regulations applicable to such SEC
Documents, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Documents comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC or other applicable rules and regulations with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

 

h.                                      Absence of Certain Changes.  Since March
31, 2003, there has been no material adverse change and no material adverse
development in the business, properties, operations, financial condition, or
results of operations of the Company, other than as disclosed in the Company’s
Form 10-Q filed with the Securities and Exchange Commission on May 15, 2003.

 

i.                                         Full Disclosure.  There is no fact
known to the Company (other than general economic conditions known to the public
generally) or as disclosed in the documents referred to in Section 2(e), that

 

3

--------------------------------------------------------------------------------


 

has not been disclosed in writing to the Buyer that (i) would reasonably be
expected to have a material adverse effect on the business or financial
condition of the Company or (ii) would reasonably be expected to materially and
adversely affect the ability of the Company to perform its obligations pursuant
to this Agreement.

 

4.                                      CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

 

a.                                       Filings.  The Company undertakes and
agrees to make all necessary filings in connection with the sale of the Shares
to the Buyer under any United States laws and regulations, or by any domestic
securities exchange or trading market, and to provide a copy thereof to the
Buyer promptly after such filing.

 

b.                                       Reporting Status.  So long as the Buyer
beneficially owns any of the Shares, the Company shall file all reports required
to be filed with the SEC pursuant to Section 13 or 15(d) of the 1934 Act,  and
the Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would permit such termination.

 

5.                                      COVENANT TO REGISTER.

 

a.                                       For purposes of this Section, the
following definitions shall apply:

 

(i)                                     The terms “register,” “registered,” and
“registration” refer to a registration under the 1933 Act, effected by preparing
and filing a registration statement or similar document in compliance with the
1933 Act, and the declaration or ordering of effectiveness of such registration
statement, document or amendment thereto.

 

(ii)                                  The term “Registrable Securities” means
the Shares, and any securities of the Company or securities of any successor
corporation issued as or issuable upon the conversion or exercise of any
warrant, right or other security that is issued as a dividend or other
distribution with respect to, or in exchange for, or in replacement of, the
Shares.

 

(iii)                               The term “holder of Registrable Securities”
means the Purchaser and any permitted assignee of registration rights pursuant
to Section 5(g).

 

b.                                       (i)                                    
The Company shall use its best efforts to prepare and file a registration
statement on Form S-1 within sixty (60) days of the date hereof and cause such
registration statement to become effective as soon as possible, but no later
than one hundred and twenty (120) days from the date of this Agreement.

 

(ii)                                  The Company may suspend, on no more than
two (2) occassions per twelve-month period, the effectiveness of any
registration effected pursuant to this Subsection (b) in the event and for such
period of time as, such a suspension is required by the rules and regulations of
the Securities and Exchange Commission (“SEC”).  The Company will use its best
efforts to cause such suspension to terminate at the earliest possible date.

 

(iii)                               If a registration statement covering all
Registrable Securities is not effective by one hundred and twenty (120) days
after the date of this Agreement (the “Target Date”), the Company shall pay
Purchaser as liquidated damages an amount equal to fifteen percent (15%) of the
total Purchase Price of the Shares. Thereafter, the Company will pay additional
penalty payments of fifteen percent (15%) of the purchase price of the Shares
for every successive one hundred twenty (120) day period that a registration
statement has still not been declared effective.  Each such payment shall be
made to the Buyer

 

4

--------------------------------------------------------------------------------


 

by cashier’s check or wire transfer in immediately available funds to such
account as shall be designated in writing by the Buyer.

 

c.                                       Whenever required under this Section 5
to effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

 

(i)                                     Prepare and file with the SEC a
registration statement or amendment thereto with respect to such Registrable
Securities and use its best efforts to cause such registration to become
effective as provided in Section 5(b)(i) hereof, and keep such registration
statement effective for so long as any holder of Registrable Securities desires
to dispose of the securities covered by such registration statement; provided,
however, that in no event shall the Company be required to keep the Registration
statement effective for a period greater than three (3) years from the Closing
Date;

 

(ii)                                  Prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to
comply with the provisions of the 1933 Act with respect to the disposition of
all securities covered by such registration statement and notify the holders of
the filing and effectiveness of such Registration statement and any amendments
or supplements;

 

(iii)                               Furnish to each holder of Registrable
Securities such numbers of copies of a current prospectus, including a
preliminary prospectus, conforming with the requirements of the 1933 Act, copies
of the registration statement, any amendment or supplement thereto and any
documents incorporated by reference therein, and such other documents as such
holder of Registrable Securities may reasonably require in order to facilitate
the disposition of Registrable Securities owned by such holder of Registrable
Securities;

 

(iv)                              Use its best efforts to register and qualify
the securities covered by such registration statement under such other
securities or “Blue Sky” laws of such jurisdictions as shall be reasonably
requested by the holder of Registrable Securities;

 

(v)                                 Notify each holder of Registrable Securities
immediately of the happening of any event as a result of which the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, and use its best efforts to promptly
update and/or correct such prospectus.

 

d.                                       Upon request of the Company, each
holder of Registrable Securities will furnish to the Company in connection with
any registration under this Section such information regarding itself, the
Registrable Securities and other securities of the Company held by it, and the
intended method of disposition of such securities as shall be reasonably
required to effect the registration of the Registrable Securities held by such
holder of Registrable Securities.

 

e.                                       (i)                                    
To the fullest extent permitted by law, the Company shall indemnify, defend and
hold harmless each holder of Registrable Securities which are included in a
registration statement and each of its officers, directors, employees, agents,
partners or controlling persons (within the meaning of the 1933 Act) (each, an
“indemnified party”) from and against, and shall reimburse such indemnified
party with respect to, any and all claims, suits, demands, causes of action,
losses, damages, liabilities, costs or expenses (“Liabilities”) to which such
indemnified party may become subject under the 1933 Act or otherwise, arising
from or relating to (A) any untrue statement or alleged untrue statement of any
material fact contained in such registration statement, any prospectus contained
therein or any amendment or supplement thereto, or (B) the omission or alleged
omission to state therein a material fact required to

 

5

--------------------------------------------------------------------------------


 

be stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading; provided, however, that
the Company shall not be liable in any such case to the extent that any such
Liability arises out of or is based upon an untrue statement or omission so made
in strict conformity with information furnished by such indemnified party in
writing specifically for use in the registration statement.

 

(ii)                                  In the event of any registration under the
1933 Act of Registrable Securities, each holder of such Registrable Securities
hereby severally agrees to indemnity, defend and hold harmless the Company, and
its officers, directors, employees, agents, partners, or controlling persons
(within the meaning of the 1933 Act) (each, an “indemnified party”) from and
against, and shall reimburse such indemnified party with respect to, any and all
Liabilities to which such indemnified party may become subject under the 1933
Act or otherwise, arising from or relating to (A) any untrue statement or
alleged untrue statement of any material fact contained in such registration
statement, any prospectus contained therein or any amendment or supplement
thereto, or (B) the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading; provided,
that such holders will be liable in any such case to the extent and only to the
extent, that any such Liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
such registration statement, prospectus or amendment or supplement thereto in
reliance upon and in conformity with written information furnished by such
holder specifically for use in the preparation thereof, and such Liability may
in no event exceed the value of the Registrable Securities so registered.

 

(iii)                               Promptly after receipt by any indemnified
party of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against another party (the
“indemnifying party”) hereunder, notify such party in writing thereof, but the
omission so to notify such party shall not relieve such party from any Liability
which it may have to the indemnified party other than under this Section and
shall only relieve it from any Liability which it may have to the indemnified
party under this Section if and to the extent an indemnifying party is
materially prejudiced by such omission.  In case any such action shall be
brought against any indemnified party and such indemnified party shall notify an
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel reasonably satisfactory to such
indemnified party, and, after notice from the indemnifying party to the
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to the indemnified party
under this Section for any legal expenses subsequently incurred by the
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that if the defendants in any such action include both parties and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to them which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified party shall have the right to select a separate counsel
and to assume such legal defenses and otherwise to participate in the defense of
such action, with the reasonable expenses and fees of one such separate counsel
and other reasonable expenses related to such participation to be reimbursed by
the indemnifying party as incurred.

 

f.                                        
(i)                                     With respect to the inclusion of
Registrable Securities in a registration statement, all fees, costs and expenses
of and incidental to such registration, inclusion and public offering shall be
borne by the Company; provided, however, that any security holders participating
in such registration shall bear their pro-rata share of the underwriting
discounts and commissions, if any, incurred by them in connection with such
registration.

 

6

--------------------------------------------------------------------------------


 

(ii)                                  The fees, costs and expenses of
registration to be borne by the Company as provided in this Subsection (f) shall
include, without limitation, all registration, filing and NASD fees, printing
expenses, fees and disbursements of counsel and accountants for the Company, and
all legal fees and disbursements and other expenses of complying with state
securities or Blue Sky laws of any jurisdiction or jurisdictions in which
securities to be offered are to be registered and qualified.  Subject to
appropriate agreements as to confidentiality, the Company shall make available
to the holders of Registrable Securities and their counsel its documents and
personnel for due diligence purposes, provided that the fees and disbursements
of counsel and accountants for the selling security holders shall be borne by
the respective selling security holders.

 

g.                                      The rights to cause the Company to
register all or any portion of Registrable Securities pursuant to this Section 5
may be assigned by Buyer to a proper transferee or assignee as described
herein.  Within a reasonable time after such transfer, the Buyer shall notify
the Company of the name and address of such transferee or assignee, and the
securities with respect to which such registration rights are being assigned. 
Such assignment shall be effective only if, (i) the Buyer agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company within a reasonable time after such transfer or
assignment (subject to the purchase price of the shares being kept confidential
by the Buyer and such transferee or assignee, (ii) the Company is, within a
reasonable time after such transfer or assignment, furnished with written notice
of (A) the name and address of such transferee or assignee, (B) the Registrable
Securities with respect to which such registration rights are being assigned,
(iii) following such transfer or assignment, the further disposition of the
Registrable Securities by the transferee or assignee is restricted under the
1933 Act and applicable state securities laws, (iv) at or before the time that
the Company receives the written notice contemplated by clause (ii) of this
sentence the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein, (v) such transfer shall have
been made in accordance with the applicable requirements of the purchase
agreement covering the transaction and (vi) such transferee shall be an
“accredited investor”, as that term is defined in Rule 501 of Regulation D,
promulgated under the 1933 Act.

 

6.                                      GOVERNING LAW; MISCELLANEOUS.  This
Agreement shall be governed by and interpreted in accordance with the laws of
the State of New York.  A facsimile transmission of this signed Agreement shall
be legal and binding on all parties hereto.  This Agreement may be signed in one
or more counterparts, each of which shall be deemed an original.  The headings
of this Agreement are for convenience of reference and shall not form part of,
or affect the interpretation of, this Agreement.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.  This Agreement may be amended only by an instrument
in writing signed by the party to be charged with enforcement.  This Agreement,
and the related agreements referred to herein, contain the entire agreement of
the parties with respect to the subject matter hereto, superceding all prior
agreements, understandings or discussions.

 

7.                                      NOTICES.  Any notice required or
permitted hereunder shall be given in writing (unless otherwise specified
herein) and shall be deemed effectively given, (i) on the date delivered, (a) by
personal delivery, or (b) if advance copy is given by fax, (ii) seven business
days after deposit in the United States Postal Service by regular or certified
mail, or (iii) three business days mailing by international express courier,
with postage and fees prepaid, addressed to each of the other parties thereunto
entitled at the following addresses, or at such other addresses as a party may
designate by ten days advance written notice to each of the other parties
hereto.

 

7

--------------------------------------------------------------------------------


 

 

COMPANY:

 

STRATUS SERVICES GROUP, INC.

 

 

 

500 Craig Road, Suite 201

 

 

 

Manalapan, NJ 07726

 

 

 

Attn:  Suzette Nanovic Berrios, Esq.

 

 

 

Telecopier No.: (732) 294-1133

 

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telecopier No.

 

 

 

8.                                      SUCCESSORS AND ASSIGNS.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

IN WITNESS WHEREOF, the Company and Buyer have caused this Agreement to be
executed by their duly authorized representatives on the date as first written
above.

 

 

 

STRATUS SERVICES GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:  Michael Maltzman

 

Title:  Chief Financial Officer

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

 

Print Name:

 

8

--------------------------------------------------------------------------------